UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-6087


ANTHONY LLOYD,

                    Plaintiff - Appellant,

             v.

GARRETT GLENNON, Deputy State’s Attorney for Baltimore County, Maryland;
J. PHILIP MORGAN,

                    Defendants - Appellees,

             and

WEXFORD HEALTH SOURCE, INC.; CONTAH NIMELY, M.D.; LORI
SLAVICK, P.A.,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cv-02160-JKB)


Submitted: May 17, 2018                                         Decided: May 21, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Anthony Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Anthony Lloyd seeks to appeal the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) action against some, but not all, Defendants. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Lloyd seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3